Requestor:   John S. Hicks, Esq., Corporation Counsel City of Port Jervis P.O. Box 493 Chester, N Y 10918
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a city may provide in its charter for the maintenance of sidewalks by adjoining property owners. You have indicated that the sidewalks were constructed and are owned by the city and ask whether this affects the authority of the city to require maintenance by adjoining owners.
You have forwarded to us provisions of your city charter for review. As a matter of policy, we do not review local enactments. This is more appropriately left to local officials who are familiar with local conditions and local legislative intent. We can, however, advise you as to whether authority exists under State law for the charter provisions described above.
Local governments, including cities, are authorized to adopt and amend local laws which are not inconsistent with the provisions of the Constitution or any general law with respect to various subjects. Municipal Home Rule Law § 10. A city may amend, adopt or revise a charter by local law. Id., § 10(1)(ii)(c)(1). Local governments have the authority to enact local laws relating to the government, protection, order, conduct, safety, health and well-being of its persons or property. Id., § 10(1)(ii)(a)(12). In our view, a city may utilize this authority to enact a local law providing for the maintenance of sidewalks by adjoining property owners. The fact that the city initially constructed the sidewalks and owns the sidewalks does not restrict the above authority. See, § 6-622 of the Village Law which authorizes the village board of trustees to provide that adjoining property owners are responsible wholly or in part for the expense of grading, paving or repaving village streets (includes sidewalks). Op Atty Gen (Inf) No. 90-68; 1987 Op Atty Gen (Inf) 95. The question whether negligent construction of a sidewalk affects maintenance responsibility is a factual one.
We conclude that a city may enact a local law requiring that adjoining property owners maintain sidewalks.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.